Citation Nr: 1633862	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the January 1970 decision, which denied entitlement to service connection for the residuals of a left knee injury, should be reversed or amended on the basis of clear and unmistakable error.

2.  Entitlement to an effective date prior to May 18, 2009, for service connection for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1963 to August 1966.  His primary occupational specialty was as a Medical Specialist.  His awards and decorations included the parachute badge.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2014, when it was remanded for further development.  Following the requested development, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, confirmed and continued a January 1970 decision of the RO in Muskogee, Oklahoma, which denied service connection for the residuals of a left knee injury.  Thereafter, the case was returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (2015).  38 U.S.C.A. § 7107 (West 2014).


FINDINGS OF FACT

1.  An unappealed January 1970 rating decision denied service connection for the residuals of a left knee injury.  

2.  On January 21, 1970, the correct facts, as they were known at the time, were before the RO, and the statutory and regulatory provisions extant at the time were correctly applied.

3.  On May 18, 2009, the St. Louis RO received the Veteran's claim of entitlement to service connection for the residuals of a left knee injury.  

4.  In December 2010, the St. Louis RO granted service connection for degenerative joint disease of the left knee and ultimately assigned a 10 percent rating, effective May 18 2009.

CONCLUSIONS OF LAW

1.  The January 21, 1970, rating decision, which denied service connection for the residuals of a left knee injury, is final.  38 U.S.C. § 4005 (1964); 38 C.F.R. § 20.1103 (1969).

2.  The January 21, 1970, rating decision was not clearly and  unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105(a), (2015).

3.  The criteria for an effective date prior to May 18, 2009, for the grant of service connection for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an earlier effective date for service-connected degenerative joint disease of the left knee.  He states that he injured the knee in a parachute jump in service and that he has had residual disability since that time.  Therefore, he maintains that an effective date prior to May 18, 2009 is warranted for that disability.  

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA's duty to notify the Veteran as to the information and evidence necessary to substantiate his claim was satisfied by a letter in May 2009.    

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence, and in January 2016, he stated that he had no additional information or evidence to submit.  Furthermore, the VA has obtained an adequate examination for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The primary thrust of the Veteran's contentions is that a January 21, 1970, rating decision denial of service connection for residuals of a left knee injury was clearly and unmistakably erroneous and that the decision should be reversed or amended as if it had never been made.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is against that claim.  

The law provides that the decision of a duly constituted rating agency or other agency of original jurisdiction on which an action was predicated will be final and binding upon all field offices of VA as to conclusions based on evidence of record at the time and will not be subject to revision on the same factual basis except by duly constituted appellate authorities, for new and material evidence, or for CUE.  38 C.F.R. §§ 3.104(a), 3.105(a) (2015).

CUE is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Consequently, allegations of CUE must be brought with specificity.  Phillips v. Brown, 10 Vet. App. 25 (1997).  

There is a three-prong test to determine whether CUE is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable, that is the type which, had it not been made, would have manifestly changed the outcome of the decision; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

A claim of CUE is a collateral attack on an otherwise final rating decision.  Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994).  Because of the nature of the challenge to the rating decision, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Therefore, a veteran who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a veteran who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228 (1991).  A disagreement as to how the RO evaluated the facts is inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  Similarly, a breach of the VA's duty to assist cannot form a basis for a claim of CUE.  Tetro v. Gober, 14 Vet. App. 100 (2000).  Moreover, opinions from the Court that formulate new interpretations of the law subsequent to a previous VA decision cannot be the basis of a valid claim of CUE.  Brewer v. West, 11 Vet. App. 228 (1998).

If the evidence establishes CUE, the prior decision must be reversed or amended.  The decision constituting the reversal or amendment has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. § 3.105 (2015).  

On January 21, 1970, the RO denied service connection for the residuals of a left knee injury, because the service treatment records were negative for any complaints or clinical findings of a chronic, identifiable left knee disorder.  The Veteran did not appeal that decision, and it became final under the law and regulations then in effect.  38 U.S.C.A. § 4005 (1964); 38 C.F.R. § 19.153 (1969).  

Then, as now, the applicable VA law and regulations stated that service connection could be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C. § 310, 331 (1964); 38 C.F.R. § 3.303 (1969).  Generally, the evidence had to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Nevertheless, service connection could be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease had been incurred in service.  38 C.F.R. § 3.303 (1969).  

The evidence on file on January 21, 1970, consisted of the Veteran's service medical records and the report of an October 1969 VA examination.  

The report of the Veteran's April 1963 service entrance examination is negative for any complaints or clinical findings of a left knee disability of any kind.  

In September 1963, the Veteran reported pain in both knees.  However, the health care provider found no underlying pathology.  During the remainder of service, the Veteran did not report or otherwise complain of problems with his left knee.  During a July 1965 examination to determine fitness for participation in SCUBA diving, and during a June 1966 service separation examination, the Veteran responded, "No," when asked if he then had, or had ever had, swollen or painful joints, cramps in his legs, arthritis or rheumatism; bone, joint, or other deformity; lameness; or a "trick" or locked knee.  On each examination, his lower extremities were found to be normal.  

In September 1965, the Veteran sustained a right knee injury during a parachute jump.  He received treatment for that injury and received several profiles during the following eight months, restricting his activities due to his right knee injury.  In addition, he reported the residuals of that injury during the June 1966 service separation examination.  

On May 15, 1969, the RO received the Veteran's claim of entitlement to service connection for the residuals of injuries to both knees sustained in a parachute jump in service.  

At the October 1969 VA examination, the Veteran complained that he was experiencing the residuals of bilateral knee injuries sustained in service.  He stated that his knees continued to bother him quite a bit and that he had a cyst behind his left knee.  He reported that they also gave way, with popping and grinding.  Following the examination, the diagnosis was internal derangement of the knees, traumatic, symptomatic.  

A January 21, 1970, rating decision granted service connection for an injury to the right knee with lateral instability.  The RO assigned a 10 percent rating, effective May 5, 1969.  The RO denied service connection for the residuals of a left knee injury with lateral instability.  The RO found that the Veteran had not injured his left knee in service.  

The Veteran does not contend that there were any applicable laws or regulations that were not before the RO on January 21, 1970.  Rather, he maintains that he hurt both knees in service in a parachute jump and that they were each productive of residual disability.  He states that as a medic, he knew something was wrong with his left knee.  While the evidence in service showed an injury to the right knee for which the Veteran underwent subsequent care, there was no evidence of a chronic, identifiable left knee disability.  A left knee disability, diagnosed as internal derangement, was not manifested until the Veteran's VA examination, approximately three years after service.  While the Veteran maintains that such evidence was favorable to him, his contentions implicitly constitute a disagreement with the manner in which the RO weighed the evidence on January 21, 1970.  That evidence does not show a left knee disability was related to service or any service injury.  A disagreement as to how the RO evaluated the facts is inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  

In light of the foregoing discussion, the Board concludes that on January 21, 1970, the correct facts, as they were known at the time, were before the RO and the statutory or regulatory provisions extant at that time were correctly applied.   The Board finds that the evidence of record on January 21, 1970, does not compel the conclusion, to which reasonable minds cannot differ, that service connection was warranted for a left knee disability.  The evidence of record does not compel the finding that any left knee disability was incurred in service.  The RO decision was a plausible decision based on the evidence then of record and the applicable laws and regulations.  Accordingly, the Board does not find CUE with respect to that the January 1970 denial of service connection for a left knee disability.  Therefore, that decision will not be revised or amended.

However, that does not end the inquiry.  The Board must determine whether there is evidence of a claim prior to May 18, 2009, which could otherwise provide the basis for an earlier effective date for service connection for a left knee disability.  

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  For claims submitted more than one year following separation from service, the effective date will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b) (2015).  For claims reopened based on the receipt of new and material evidence following a final denial, the effective date shall be the date of receipt of the new claim of the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (2015).  

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101 (West 2014); 38 C.F.R. § 3.151(a) (2015).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA from a veteran, a duly authorized representative, a Member of Congress, or some person acting as next friend of a veteran who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek service connection.  Rather, he must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

In November 2004, the RO denied service connection for injury left knee with lateral instability as secondary to the service-connected disability of injury of the right knee with lateral instability.  Again, the Veteran did not appeal that decision and it became final, based on the law and regulations in effect at the time.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

On May 18, 2009, the Veteran again submitted a claim of entitlement to service connection for a left knee disability.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2014).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

In December 2010, the RO found that the Veteran had submitted new and material evidence with which to reopen the claim.  Following a review of the entire record, the RO granted service connection for degenerative joint disease of the left knee, due to an injury during a parachute jump in service.  Ultimately, the RO assigned a 10 percent rating, effective May 18, 2009.  

When new and material evidence has been submitted following a final disallowance, and service connection is established, the effective date of service connection is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2015).  

There is no evidence of any communication between the time of the most recent final denial in November 2004 and the claim on May 18, 2009, which could be construed as an informal or formal clam for service connection for any left knee disability.  Thus, even if entitlement arose prior to May 18, 2009, an earlier effective date would not be warranted, as the date of the receipt of the claim is controlling.  There is simply no legal basis for an effective date prior to May 18, 2009, for a grant of service connection for degenerative joint disease of the left knee.  The law is dispositive of the issue; and, therefore, that aspect of the appeal must also be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In its December 2010 decision, the RO conceded that the Veteran's left knee injury had been the result of a parachute jump in service.  The Veteran's representative suggests that concession, along with the Veteran's claim for service connection for a left knee injury shortly after service, and the report of the VA examination of a left knee in 1969, make it more likely than not that the RO committed CUE when it denied the Veteran's claim on January 21, 1970.  However, the Board notes that the December 2010 grant of service connection was based on a review of all of the evidence received prior to and on and after January 21, 1970.  The additional evidence included reference to a 2009 MRI and a November 2010 VA examiner's opinion which further supported the Veteran's claim.  Because the more recent evidence was not of record in January 1970, it could not provide the basis for a finding of CUE.  Moreover, the representative's allegations essentially constitute a disagreement with the manner in which the Muskogee RO evaluated the evidence on January 21, 1970.  It must be emphasized that such a disagreement is inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  


ORDER

The claim to reverse or amend the January 1970 rating decision, which denied entitlement to service connection for the residuals of a left knee injury on the basis of claimed CUE, is denied.  

An effective date prior to May 18, 2009, for service connection for degenerative joint disease of the left knee is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


